Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT (this “Amendment”), dated June 26, 2015, is entered into by
and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), and THE
SPECTRANETICS CORPORATION, a Delaware corporation (“Company”).

 

RECITALS

 

Company and Wells Fargo are parties to a Credit and Security Agreement dated
February 25, 2011 (as amended from time to time, the “Credit Agreement”). 
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.

 

Company has requested that certain amendments be made to the Credit Agreement,
which Wells Fargo is willing to make pursuant to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Amendment which are defined in the Credit Agreement shall have the same
meanings as defined therein, unless otherwise defined herein.  In addition,
Exhibit A to the Credit Agreement is amended by adding or amending and
restating, as the case may be, the following definitions:

 

“Affiliate” or “Affiliates” means AngioScore, Spectranetics International B.V.,
Spectranetics II B.V., Spectranetics France SARL, Spectranetics Austria, GmbH,
Spectranetics Deutschland GmbH, Spectranetics Switzerland GmbH, Spectranetics
Denmark Aps, Spectranetics Australia Pty Ltd and any other Person controlled by,
controlling or under common control with Company, including without limitation
any Subsidiary of Company.  For purposes of this definition, “control,” when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

 

“Bank Product Provider” means Wells Fargo or any of its affiliates that provide
Bank Products to Company.

 

“Bank Products” means any one or more of the following financial products or
accommodations extended to Company by a Bank Product Provider:  (a) commercial
credit cards, (b) commercial credit card processing services, (c) debit cards,
(d) stored value cards, (e) purchase cards (including so-called “procurement
cards” or “P-cards”), (f) cash management and related services (including
treasury, depository, return items, overdraft, controlled disbursement, merchant
stored value cards, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer and other cash management
arrangements), or (g) transactions under any Hedge Agreement.

 

--------------------------------------------------------------------------------


 

“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its
Permitted Discretion from time to time to reduce availability under the
Borrowing Base (a) to reflect events, conditions, contingencies or risks which
affect the assets, business or prospects of Company, or the Collateral or its
value, or the enforceability, perfection or priority of Wells Fargo’s Security
Interest in the Collateral, including reserves for Bank Products, or (b) to
reflect Wells Fargo’s judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect.

 

“Collateral” means all of Company’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, Real Property Collateral,
General Intangibles, goods, instruments, Inventory, Investment Property,
letter-of-credit rights, letters of credit, all sums on deposit in any
Collection Account, and any items in any Lockbox; together with (a) all
substitutions and replacements for and products of such property; (b) in the
case of all goods, all accessions; (c) all accessories, attachments, parts,
Equipment and repairs now or subsequently attached or affixed to or used in
connection with any goods; (d) all warehouse receipts, bills of lading and other
documents of title that cover such goods now or in the future; (e) all
collateral subject to the Lien of any of the Security Documents; (f) any money,
or other assets of Company that come into the possession, custody, or control of
Wells Fargo now or in the future; (g) Proceeds of any of the above Collateral;
(h) books and records of Company, including without limitation all mail or
e-mail addressed to Company; and (i) all of the above Collateral, whether now
owned or existing or acquired now or in the future or in which Company has
rights now or in the future.

 

“Eligible Accounts” means all unpaid Accounts of Company arising from the sale
or lease of goods or the performance of services, net of any credits, but
excluding any Accounts having any of the following characteristics:

 

(a)                                 Accounts that the account debtor has failed
to pay within 60 days of original due date, not to exceed 120 days from original
invoice date;

 

(b)                                 Accounts with selling terms of more than 90
days;

 

(c)                                  That portion of Accounts related to goods
or services with respect to which Company has received notice of a claim or
dispute, which are subject to a claim of offset (including a claim of deferred
revenue offset) or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;

 

(d)                                 That portion of Accounts not yet earned by
the final delivery of goods or that portion of Accounts not yet earned by the
final rendition of services by Company to the account debtor, including with
respect to both goods and services, progress billings, and that portion of
Accounts for which an invoice has not been sent to the applicable account debtor
including credit card and C.O.D. sales;

 

2

--------------------------------------------------------------------------------


 

(e)                                  Accounts constituting (i) Proceeds of
copyrightable material unless such copyrightable material shall have been
registered with the United States Copyright Office, or (ii) Proceeds of
patentable inventions unless such patentable inventions have been registered
with the United States Patent and Trademark Office;

 

(f)                                   Accounts owed by any unit of government,
whether foreign or domestic (except that there shall be included in Eligible
Accounts that portion of Accounts owed by such units of government for which
Company has provided evidence satisfactory to Wells Fargo that (i) Wells Fargo’s
Security Interest constitutes a perfected first priority Lien in such Accounts,
and (ii) such Accounts may be enforced by Wells Fargo directly against such unit
of government under all applicable laws);

 

(g)                                  Accounts denominated in any currency other
than United States Dollars;

 

(h)                                 Accounts owed by an account debtor located
outside the United States or Canada which are not (i) backed by a bank letter of
credit naming Wells Fargo as beneficiary or assigned to Wells Fargo, in Wells
Fargo’s possession or control, and with respect to which a control agreement
concerning the letter-of-credit rights is in effect, and acceptable to Wells
Fargo in all respects, in its sole discretion, or (ii) covered by a foreign
receivables insurance policy acceptable to Wells Fargo in its sole discretion;

 

(i)                                     Accounts owed by an account debtor that
is insolvent or is the subject of bankruptcy proceedings or that has gone out of
business;

 

(j)                                    Accounts owed by an Owner, Subsidiary,
Affiliate, Officer or employee of Company;

 

(k)                                 Accounts not subject to the Security
Interest or which are subject to any Lien in favor of any Person other than
Wells Fargo;

 

(l)                                     That portion of Accounts that has been
restructured, extended, amended or modified;

 

(m)                             That portion of Accounts that constitutes
advertising, finance charges, service charges or sales or excise taxes;

 

(n)                                 Accounts owed by an account debtor and its
affiliates, regardless of whether otherwise eligible, to the extent that the
aggregate balance of such Accounts exceeds 15% of the aggregate amount of all
Accounts;

 

(o)                                 Accounts owed by an account debtor and its
affiliates, regardless of whether otherwise eligible, if 50% or more of the
total amount of Accounts due from such account debtor is ineligible under
clauses (a), (c), or (l) above; and

 

3

--------------------------------------------------------------------------------


 

(p)                                 Accounts, or portions of Accounts, otherwise
deemed ineligible by Wells Fargo in its Permitted Discretion.

 

“Eligible Equipment” means that Equipment of Company designated by Wells Fargo
as eligible from time to time in its Permitted Discretion, but excluding
Equipment having any of the following characteristics:

 

(a)                                 Equipment that is subject to any Lien other
than in favor of Wells Fargo;

 

(b)                                 Equipment in which Wells Fargo does not hold
a first priority security interest;

 

(c)                                  Equipment that is obsolete or not currently
saleable;

 

(d)                                 Equipment that is not covered by standard
“all risk” hazard insurance for an amount equal to its forced liquidation value;

 

(e)                                  Equipment that requires proprietary
software in order to operate in the manner in which it is intended when such
software is not freely assignable to Wells Fargo or any potential purchaser of
such Equipment;

 

(f)                                   Equipment consisting of computer hardware,
software, tooling, or molds; and

 

(g)                                  Equipment otherwise deemed unacceptable by
Wells Fargo in its Permitted Discretion.

 

“Eligible Equipment Sublimit” means $2,125,850, which amount shall be reduced on
the first day of each month by $44,288.54, beginning on August 1, 2015 and
continuing on the first day of each month thereafter, until reduced to $0.  For
purposes of clarity, the term “Eligible Equipment Sublimit” shall mean the
Eligible Equipment Sublimit as in effect from time to time.

 

“Eligible Foreign Account Debtor” means each account debtor of Company which is
located in, and organized under the laws of, any jurisdiction set forth in
Schedule R and which has been approved in writing by Wells Fargo, in its sole
discretion, as an “Eligible Foreign Account Debtor”.  Notwithstanding the
foregoing, Wells Fargo may at any time (and from time to time), in its sole
discretion, rescind an account debtor’s status as an “Eligible Foreign Account
Debtor” upon written notice to Company, whereupon such account debtor shall
cease to be an “Eligible Foreign Account Debtor” hereunder and all Accounts due
from such account debtor shall cease to constitute Eligible Foreign Accounts (if
any) for purposes hereof, in each case effective on the date that is ten
(10) days after written notification from Wells Fargo to Company of the
rescission of such status as an Eligible Foreign Account Debtor; provided,
further, that during such ten (10) day period, (i) Wells Fargo shall not be
required to make any additional Advances or issue any additional Letters of
Credit if such an Advance or Letter of Credit would result in an Overadvance
(calculated as though the rescission of such

 

4

--------------------------------------------------------------------------------


 

account debtor’s status as an Eligible Foreign Account Debtor had already become
effective), and (ii) the unpaid principal amount of the Revolving Note plus the
L/C Amount, on an aggregate basis, shall not exceed the unpaid principal amount
of the Revolving Note plus the L/C Amount that existed immediately prior to such
rescission (unless otherwise permitted by Wells Fargo in Wells Fargo’s sole
discretion).

 

“Eligible Foreign Accounts” means (without duplication of any Eligible Account)
Eligible Accounts of Company due from Eligible Foreign Account Debtors, which
Accounts (a) are invoiced and collected in the United States (by Company),
(b) qualify as Eligible Accounts (except solely as a result of the application
of the exclusionary criteria contained in clause (h) of the definition of
Eligible Accounts), and (c) satisfy one or more of the following criteria: 
(i) the Account is backed by a bank letter of credit naming Wells Fargo as
beneficiary or assigned to Wells Fargo, in Wells Fargo’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to Wells Fargo in all respects, in its sole
discretion, (ii) the account debtor is an Eligible Foreign Account Debtor that
has a credit rating from S&P of not less than “BBB-”, (iii) the account debtor
is an Eligible Foreign Account Debtor that is a wholly-owned subsidiary of a
Person (other than a natural person) organized under and domiciled in the United
States that Wells Fargo has deemed to be credit-worthy in its sole discretion,
or (iv) the account debtor is an Eligible Foreign Account Debtor that Wells
Fargo has deemed to be credit-worthy in its sole discretion.

 

“Eligible Inventory” means all Inventory of Company, valued at the lower of cost
or market in accordance with GAAP; but excluding Inventory having any of the
following characteristics:

 

(a)                                 Inventory that is: in-transit (other than
Inventory in-transit between Company’s locations); located at any warehouse, job
site or other premises not subject to a lien waiver agreement reasonably
acceptable to Wells Fargo; not subject to a perfected first priority Lien in
Wells Fargo’s favor; subject to any Lien or encumbrance that is subordinate to
Wells Fargo’s first priority Lien; covered by any negotiable or non negotiable
warehouse receipt, bill of lading or other document of title; on consignment
from any consignor; or on consignment to any consignee or subject to any
bailment unless the consignee or bailee has executed an agreement with Wells
Fargo;

 

(b)                                 Supplies, packaging, parts or sample
Inventory, or customer supplied parts or Inventory;

 

(c)                                  Work-in-process Inventory;

 

(d)                                 Inventory that is damaged, defective,
obsolete, slow moving or not currently saleable in the normal course of
Company’s operations, or the amount of such Inventory that has been reduced by
shrinkage;

 

(e)                                  Inventory that Company has returned, has
attempted to return, is in the process of returning or intends to return to the
vendor of the Inventory;

 

5

--------------------------------------------------------------------------------


 

(f)                                   Inventory that is perishable or live;

 

(g)                                  Inventory manufactured by Company pursuant
to a license unless the applicable licensor has agreed in a Record that has been
Authenticated by licensor to permit Wells Fargo to exercise its rights and
remedies against such Inventory;

 

(h)                                 Inventory that is subject to a Lien in favor
of any Person other than Wells Fargo;

 

(i)                                     Inventory stored at locations (other
than Company’s locations) holding less than $1,000,000 in aggregate value of
Company’s Inventory; and

 

(j)                                    Inventory otherwise deemed ineligible by
Wells Fargo in its Permitted Discretion.

 

“Eligible Stellarex Equipment” means Eligible Equipment purchased by Company
during the period beginning on a date mutually and reasonably agreed upon by
Company and Wells Fargo through and including December 31, 2015, and located at
6519 Dumbarton Circle, Fremont, California, for which Wells Fargo has received
an appraisal, the results of which must be satisfactory to Wells Fargo.  For
purposes of clarity, Eligible Stellarex Equipment shall be eligible under the
Borrowing Base only after (i) Wells Fargo has received satisfactory appraisal
results with respect to such Equipment, and (ii) a Net Forced Liquidation Value
has been established for such Equipment.

 

“Eligible Stellarex Equipment Sublimit” means the lesser of (a) 100% of the Net
Forced Liquidation Value of the Eligible Stellarex Equipment and (b) $5,000,000,
which amount shall be reduced on the first day of each month by an amount equal
to the lesser of (x) 1/48 of the Net Forced Liquidation Value of the Eligible
Stellarex Equipment and (y) $104,166.67, beginning on the first day of the month
following the date that is thirty (30) days after the date that Wells Fargo has
received satisfactory appraisal results with respect to the Eligible Stellarex
Equipment and continuing on the first day of each month thereafter, until
reduced to $0.  For purposes of clarity, the term “Eligible Stellarex Equipment
Sublimit” shall mean the Eligible Stellarex Equipment Sublimit as in effect from
time to time.

 

“Extended Terms” means Accounts that, by their terms, are due and payable more
than thirty (30) days from the date of invoice.

 

“Indebtedness” is used in its most comprehensive sense and means, without
duplication, (a) any debts, obligations and liabilities of Company to Wells
Fargo, whether incurred in the past, present or future, whether voluntary or
involuntary, and however arising, and whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and
including all obligations arising under any Rate Hedge Agreement, derivative,
foreign exchange, deposit, treasury management or similar transaction or
arrangement however described or defined that Company may enter into at any time
with Wells Fargo or with Wells Fargo Merchant Services, L.L.C., and (b) all

 

6

--------------------------------------------------------------------------------


 

debts, obligations, liabilities, reimbursement obligations, fees, or expenses
owing by Company to a Bank Product Provider with respect to any Bank Product,
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, incurred in the past or now existing or hereafter arising, however arising,
in each case whether or not Company may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may subsequently become
unenforceable.

 

“Liquidity” means the sum of (a) the amount, if any, by which the Borrowing Base
up to the amount of the Maximum Line Amount exceeds the unpaid principal amount
of the Revolving Note plus the L/C Amount, plus (b) the aggregate amount of
unrestricted cash and securities held by Company in deposit accounts and
securities accounts maintained at banks in the United States.

 

“Maturity Date” means June 26, 2019.

 

“Material Adverse Effect” means any of the following:

 

(a)                                 A material adverse effect on the business,
operations, results of operations, prospects, assets, liabilities or financial
condition of Company;

 

(b)                                 A material adverse effect on the ability of
Company to perform its obligations under the Loan Documents or any other
document or agreement related to this Agreement;

 

(c)                                  A material adverse effect on the ability of
Wells Fargo to enforce the Indebtedness or to realize the intended benefits of
the Security Documents, including without limitation a material adverse effect
on the validity or enforceability of any Loan Document or of any rights against
any Guarantor, or on the status, existence, perfection, priority (subject to
Permitted Liens) or enforceability of any Lien securing payment or performance
of the Indebtedness; or

 

(d)                                 Any claims against Company or threats of
litigation which if determined adversely to Company would cause Company to be
liable to pay an amount exceeding $5,000,000 individually or $7,500,000 in the
aggregate or would result in the occurrence of an event described in clauses
(a), (b) and (c) above.

 

“Maximum Line Amount” means $65,000,000; provided that such amount may be
(a) decreased by permanent reductions in such amount made in accordance with
Section 1.9(a), in which event it means such lower amount, or (b) increased,
during the period beginning June 27, 2015 through and including June 26, 2018,
by up to an additional $15,000,000 in the aggregate, so long as Wells Fargo
consents to each such increase in its sole discretion and the following
conditions precedent have been satisfied with respect to each such increase: 
(i) Company has provided Wells Fargo with at least forty-five (45) days’ prior
written notice, executed by an authorized Officer, of Company’s desire to
increase the Maximum Line Amount (as used in this definition, a

 

7

--------------------------------------------------------------------------------


 

“Line Increase Notice”); (ii) Wells Fargo shall have completed all collateral
due diligence, the results of which must be satisfactory to Wells Fargo, and
obtained all credit approvals necessary for an increase to the Maximum Line
Amount; (iii) Company shall have executed and delivered to Wells Fargo an
amended and restated Revolving Note reflecting the increase to the Maximum Line
Amount, (iv) Company shall have paid the applicable increase origination fee set
forth in Section 1.7(a); (v) only three (3) such increases shall be permitted,
and each such increase shall be in multiples of $1,000,000 and in an amount not
less than $5,000,000; provided that the Maximum Line Amount as increased shall
not exceed $80,000,000; and (vi) no Event of Default shall have occurred and be
continuing as of both the date of the Line Increase Notice and as of the date
that the Maximum Line Amount increase becomes effective.  The effective date of
the increase of the Maximum Line Amount shall be forty-five (45) days after
receipt of the Line Increase Notice by Wells Fargo or earlier if agreed by Wells
Fargo in writing, provided all of the foregoing conditions have been satisfied
as determined by Wells Fargo.  For purposes of clarity, the term “Maximum Line
Amount” shall mean the Maximum Line Amount as in effect from time to time.

 

“Net Cash Proceeds” means the cash proceeds of any asset sale (including cash
proceeds received as deferred payments pursuant to a note, installment
receivable or otherwise, but only upon actual receipt) net of (a) attorney,
accountant, and investment banking fees, (b) brokerage commissions, (c) amounts
required to be applied to the repayment of debt secured by a Lien not prohibited
by this Agreement on the asset being sold, and (d) taxes paid or reasonably
estimated to be payable as a result of such asset sale.

 

“Net Forced Liquidation Value” means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
managed forced sale public auction conducted without reserve under economic
trends current within 60 days of the appraisal, which opinion may consider
physical location, difficulty of removal, adaptability, specialization,
marketability, physical condition, overall appearance and psychological appeal.

 

“Net Orderly Liquidation Value” means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
conducted liquidation sale, conducted under orderly sale conditions for an
extended period of time (usually twelve to sixteen weeks for Inventory, and six
to nine months for Equipment), under the economic trends existing at the time of
the appraisal.

 

“Real Property Collateral” means the real property identified on Exhibit B and
any real property hereafter acquired by Company.

 

“Real Property Collateral Sublimit” means, beginning on the date after Wells
Fargo has received a phase-II environmental report with respect to the Real
Property Collateral (the environmental consultants retained for such reports,
the scope of the reports, and the results thereof shall be acceptable to Wells
Fargo), $840,000, which amount shall be reduced on the first day of each month
by $7,000, beginning on the first day of the month following the date that is
thirty (30) days after the date that Wells Fargo

 

8

--------------------------------------------------------------------------------


 

has received such phase-II environmental report with respect to the Real
Property Collateral and continuing on the first day of each month thereafter,
until reduced to $0.  For purposes of clarity, the term “Real Property
Collateral Sublimit” shall mean the Real Property Collateral Sublimit as in
effect from time to time.

 

2.                                      Exhibit A to the Credit Agreement is
further amended by deleting the defined terms “Calculation Dates and Periods”,
“Capital Expenditures”, “Corporate Integrity Agreement”, “Non-Prosecution
Agreement” and “WFBC Base Rate”.

 

3.                                      Section 1.1(a) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(a)                           Line of Credit and Limitations on Borrowing. 
Wells Fargo shall make Advances to Company under the Line of Credit that,
together with the L/C Amount, shall not at any time exceed in the aggregate the
lesser of (i) the Maximum Line Amount, or (ii) the Borrowing Base limitations
described in Section 1.2.  Within these limits, Company may periodically borrow,
prepay in whole or in part, and reborrow.  Wells Fargo has no obligation to make
an Advance during a Default Period or at any time Wells Fargo reasonably
believes that an Advance would result in an Event of Default.”

 

4.                                      Section 1.1(b) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(b)                           Maturity and Termination Dates.  Company may
request Line of Credit Advances from the date that the conditions set forth in
Section 3 are satisfied until the earlier of:  (i) the Maturity Date, (ii) the
date Company terminates the Line of Credit, or (iii) the date Wells Fargo
terminates the Line of Credit following an Event of Default.  (The earliest of
these dates is the “Termination Date.”).  On the Termination Date, all
obligations of Wells Fargo to provide Advances or other extensions of credit
under this Agreement will automatically terminate and all of the Indebtedness
(other than Indebtedness under any Rate Hedge Agreement, which will be
terminated pursuant to the applicable Rate Hedge Agreement) will immediately
become due and payable without notice or demand, and Company will immediately
repay all of the Indebtedness in full (including making any payments to Wells
Fargo required by Section 1.11).  No termination of the obligations of Wells
Fargo will relieve or discharge Company of its duties, obligations, or covenants
under this Agreement or under any other Loan Document.  The relevant Bank
Product Provider and Wells Fargo may require cash collateralization of
Indebtedness with respect to any then existing Bank Product in an amount
acceptable to such Bank Product Provider and Wells Fargo.”

 

5.                                      Section 1.2(a) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(a)                           Borrowing Base.  The borrowing base (the
“Borrowing Base”) is an amount equal to:

 

(i)                                     85% or such lesser percentage of
Eligible Accounts (other than Eligible Accounts with Extended Terms, Rent
Receivables Accounts and Eligible

 

9

--------------------------------------------------------------------------------


 

Foreign Accounts) as Wells Fargo in its Permitted Discretion may deem
appropriate, plus

 

(ii)                                  the lesser of (A) 85% or such lesser
percentage of Eligible Accounts with Extended Terms as Wells Fargo in its
Permitted Discretion may deem appropriate or (B) $5,000,000, plus

 

(iii)                               the lesser of (A) 85% or such lesser
percentage of Eligible Accounts consisting of Rent Receivables Accounts as Wells
Fargo in its Permitted Discretion may deem appropriate or (B) $1,500,000, plus

 

(iv)                              the lesser of (A) 85% or such lesser
percentage of Eligible Foreign Accounts (other than Eligible Foreign Accounts
with Extended Terms) as Wells Fargo in its Permitted Discretion may deem
appropriate or (B) $5,000,000, plus

 

(v)                                 the lesser of (A) 85% or such lesser
percentage of Eligible Foreign Accounts with Extended Terms as Wells Fargo in
its Permitted Discretion may deem appropriate or (B) $2,000,000, plus

 

(vi)                              the lesser of (A) the sum of (I) 61.54% or
such lesser percentage of Eligible Inventory consisting of finished goods as
Wells Fargo in its Permitted Discretion may deem appropriate, plus (II) 2.8% or
such lesser percentage of Eligible Inventory consisting of raw materials as
Wells Fargo in its Permitted Discretion may deem appropriate, in each case
valued at the lower of cost or market in accordance with GAAP, (B) 85% or such
lesser percentage of the Net Orderly Liquidation Value of Eligible Inventory as
Wells Fargo in its Permitted Discretion may deem appropriate, or
(C) $10,000,000, plus

 

(vii)                           the lesser of (A) 100% or such lesser percentage
of the Net Forced Liquidation Value of Eligible Equipment (other than Eligible
Stellarex Equipment) as Wells Fargo in its Permitted Discretion may deem
appropriate, or (B) the Eligible Equipment Sublimit, plus

 

(viii)                        the lesser of (A) 90% or such lesser percentage of
the cost of Eligible Stellarex Equipment (excluding all “soft” costs such as
taxes, freight and installation charges for such Eligible Stellarex Equipment,
as determined by Wells Fargo in its Permitted Discretion) as Wells Fargo in its
Permitted Discretion may deem appropriate, (B) 100% or such lesser percentage of
the Net Forced Liquidation Value of Eligible Stellarex Equipment as Wells Fargo
in its Permitted Discretion may deem appropriate, or (C) the Eligible Stellarex
Equipment Sublimit, plus

 

(ix)                              the lesser of (A) 60% or such lesser
percentage of the fair market value of the Real Property Collateral as Wells
Fargo in its Permitted Discretion may deem appropriate, or (B) the Real Property
Collateral Sublimit, less

 

(x)                                 the Borrowing Base Reserve, less

 

10

--------------------------------------------------------------------------------


 

(xi)                              Indebtedness that Company owes Wells Fargo
that has not been advanced on the Revolving Note, less

 

(xii)                           Indebtedness that is not otherwise described in
Section 1, including Indebtedness that Wells Fargo in its Permitted Discretion
finds on the date of determination to be equal to Wells Fargo’s net credit
exposure with respect to any Rate Hedge Agreement, derivative, foreign exchange,
deposit, treasury management or similar transaction or arrangement extended to
Company by Wells Fargo and any Indebtedness owed by Company to Wells Fargo
Merchant Services, L.L.C.”

 

6.                                      Section 1.3(b) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(b)                           Advances upon Company’s Request.  Company may
request one or more Advances on any Business Day.  Each request shall be deemed
a request for an Advance referencing Daily Three Month LIBOR (each, a “Floating
Rate Advance”).  No request for an Advance will be deemed received until Wells
Fargo acknowledges receipt, and Company, if requested by Wells Fargo, confirms
the request in an Authenticated Record.  Company shall repay all Advances, even
if the Person requesting the Advance on behalf of Company lacked authorization.”

 

7.                                      Section 1.6(a) and Section 1.6(b) of the
Credit Agreement are hereby amended and restated to read in their entirety as
follows:

 

“(a)                           Interest Rates Applicable to Line of Credit. 
Except as otherwise provided in this Agreement, the unpaid principal amount of
each Line of Credit Advance evidenced by the Revolving Note shall accrue
interest at an annual interest rate calculated as follows:  The “Floating Rate”
for Line of Credit Advances is equal to an interest rate equal to Daily Three
Month LIBOR plus the applicable Margin, which interest rate shall change
whenever Daily Three Month LIBOR changes.

 

(i)                                     The Margin through and including the
first adjustment occurring as specified below shall be two and one quarter of
one percent (2.25%).  Except as set forth in Section 1.6(a)(ii), the Margin
shall be adjusted on the first calendar day of the month following the month of
receipt by Wells Fargo of Company’s monthly financial statements pursuant to
Section 5.1(b) on the basis of the Liquidity of Company as of the last day of
the previous month, in accordance with the following table:

 

Liquidity

 

Margin

 

 

 

 

 

Liquidity is less than $35,000,000.

 

2.50

%

 

 

 

 

Liquidity is $35,000,000 or more but less than $55,000,000.

 

2.25

%

 

 

 

 

Liquidity is $55,000,000 or more.

 

2.00

%

 

11

--------------------------------------------------------------------------------


 

(ii)                                  If Company fails to timely deliver to
Wells Fargo its monthly financial statements pursuant to Section 5.1(b) as
agreed or an Event of Default has occurred and is continuing, no reduction in
Margin shall be made.  Upon the occurrence of an Event of Default, Wells Fargo
may increase the Margin to the highest agreed upon Margin and impose the Default
Rate.

 

(iii)                               If amended or restated financial statements
would change a previously calculated Margin, or if Wells Fargo determines that
any financial statements have materially misstated Company’s financial
condition, then Wells Fargo may, using the most accurate information available
to it, recalculate the financial test or tests governing the Margin and
retroactively reduce or increase the Margin from the date of receipt of such
amended or restated financial statements and charge Company additional interest,
which may be imposed on it from the beginning of the appropriate month to which
the restated statements or recalculated financial tests relate or to the
beginning of the month in which any Event of Default has occurred, as Wells
Fargo in its sole discretion deems appropriate.

 

(b)                                 Default Interest Rate.  Commencing on the
day an Event of Default occurs, through and including the date identified by
Wells Fargo in a Record as the date that the Event of Default has been cured or
waived (each such period, a “Default Period”), or during a time period specified
in Section 1.8, or at any time following the Termination Date, in Wells Fargo’s
sole discretion and without waiving any of its other rights or remedies, the
unpaid principal amount of the Revolving Note shall bear interest at a rate that
is two percent (2.0%) above the contractual rate set forth in
Section 1.6(a) (the “Default Rate”), or any lesser rate that Wells Fargo may
deem appropriate, starting on the day on which such Event of Default occurs
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.”

 

8.                                      Section 1.7(a) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(a)                           Origination Fees.  Company shall pay Wells Fargo
a one time origination fee of $65,000, which shall be fully earned and payable
on June 26, 2015.  Each time the Maximum Line Amount is increased after June 26,
2015, Company shall pay Wells Fargo a non-refundable increase origination fee
equal to one eighth of one percent (0.125%) of the amount of such increase in
the Maximum Line Amount, which fee shall be fully earned and payable at the time
such increase becomes effective.”

 

9.                                      Section 1.7(c) of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

“(c)                            Collateral Exam and Appraisal Fees.  Company
shall pay Wells Fargo fees in connection with any collateral exams, audits,
inspections or appraisals conducted by or on behalf of Wells Fargo at the
current rates established from time to time by Wells Fargo as its collateral
exam fees (which fees are currently $1,000 per day per collateral

 

12

--------------------------------------------------------------------------------


 

examiner), together with all actual out-of-pocket costs and expenses incurred in
conducting any collateral examination or inspection, and Company shall pay Wells
Fargo’s fees, costs and expenses (including any fees, costs and expenses
incurred by any appraiser) in connection with any appraisal of all or any part
of the Collateral conducted at the request of Wells Fargo; but Company shall
not, with the exception of fees, costs, and expenses incurred during Default
Periods, be required to reimburse Wells Fargo for more than (i) (A) two
(2) collateral exams or inspections per year and (B) one (1) appraisal of
Company’s Inventory per year, in each case as long as Liquidity at all times is
equal to or exceeds $35,000,000, and (ii) (A) four (4) collateral exams or
inspections per year, (B) two (2) appraisals of Company’s Inventory per year,
(C) one (1) appraisal of Company’s Equipment per year and (D) one (1) appraisal
of each parcel of Real Property Collateral per year at all other times; provided
that the total amount payable by Company with respect to any single collateral
exam or inspection conducted pursuant to clause (i)(A) or (ii)(A) shall not
exceed an amount mutually and reasonably agreed upon by Company and Wells Fargo
on or before January 31, 2016.”

 

10.                               Section 1.7(f) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(f)                             Letter of Credit Fees.  Company shall pay a fee
with respect to each Letter of Credit issued by Wells Fargo of two percent
(2.0%) of the aggregate undrawn amount of the Letter of Credit (the “Aggregate
Face Amount”) accruing daily from and including the date the Letter of Credit is
issued until the date that it either expires or is returned, which shall be
payable monthly in arrears on the first day of each month and on the date that
the Letter of Credit either expires or is returned; and following an Event of
Default, this fee shall increase by an additional two percent (2.0%) of the
Aggregate Face Amount, commencing on the first day of the month in which the
Default Period begins and continuing through the last day of such Default
Period, or any shorter time period that Wells Fargo in its sole discretion may
deem appropriate, without waiving any of its other rights and remedies.”

 

11.                               Section 1.10(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(a)                           Issuance of Letters of Credit; Amount.  Wells
Fargo, subject to the terms and conditions of this Agreement, shall issue, on or
after the date that Wells Fargo is obligated to make its first Advance under
this Agreement and prior to the Termination Date, one or more irrevocable
standby letters of credit (each, a “Letter of Credit”, and collectively,
“Letters of Credit”) for Company’s account.  Wells Fargo will not issue any
Letter of Credit if the face amount of the Letter of Credit would exceed the
lesser of:  (i) $3,000,000 less the L/C Amount, or (ii) the Borrowing Base, less
an amount equal to aggregate unreimbursed Line of Credit Advances plus the L/C
Amount.”

 

12.                               Section 5.1(a) of the Credit Agreement is
hereby amended to replace “Ehrhardt Keefe Steiner Hottman PC” with “KPMG LLP”.

 

13

--------------------------------------------------------------------------------


 

13.                               Section 5.1(b) and Section 5.1(c) of the
Credit Agreement are hereby amended and restated to read in their entirety as
follows:

 

“(b)                           Monthly Financial Statements.  As soon as
available and in any event within 20 days after the end of each month, a Company
prepared balance sheet, income statement, and statement of retained earnings
prepared for that month and for the year-to-date period then ended, prepared, if
requested by Wells Fargo, on a consolidated and consolidating basis to include
Company’s Affiliates, and stating in comparative form the figures for the
corresponding date and periods in the prior fiscal year, subject to year-end
adjustments.  The financial statements shall be accompanied by a Compliance
Certificate in the form of Exhibit E that is signed by Company’s chief financial
officer.

 

(c)                                  Collateral Reports.  No later than 10 days
after each month end (or more frequently if Wells Fargo shall request it), a
detailed aging of Company’s accounts receivable and a detailed aging of
Company’s accounts payable, in each case as of the end of that month or shorter
time period requested by Wells Fargo.”

 

14.                               Section 5.1(e), Section 5.1(f) and
Section 5.1(g) of the Credit Agreement are hereby amended and restated to read
in their entirety as follows:

 

“(e)                            Supplemental Reports.  (i) As long as Liquidity
at all times is equal to or more than $35,000,000, monthly, or more frequently
if Wells Fargo requests, a completed Wells Fargo standard form “daily collateral
report”, together with receivables schedules, collection reports and credit
memos, and (ii) at all other times, weekly, or more frequently if Wells Fargo
requests, a completed Wells Fargo standard form “daily collateral report”,
together with receivables schedules, collection reports and credit memos.

 

(f)                                   Litigation. No later than five days after
discovery, a Record notifying Wells Fargo of any litigation or other proceeding
before any court or governmental agency which seeks a monetary recovery against
Company in excess of $1,500,000, net of expected insurance proceeds.

 

(g)                                  Intellectual Property. (i) No later than 30
days before it acquires material Intellectual Property Rights, a Record
notifying Wells Fargo of Company’s intention to acquire such rights; (ii) except
for transfers permitted under Section 5.17, no later than 30 days before it
disposes of material Intellectual Property Rights, a Record notifying Wells
Fargo of Company’s intention to dispose of such rights, along with copies of all
proposed documents and agreements concerning the disposal of such rights as
requested by Wells Fargo; (iii) promptly upon discovery, a Record notifying
Wells Fargo of (A) any Infringement of Company’s Intellectual Property Rights by
any Person, (B) claims that Company is Infringing another Person’s Intellectual
Property Rights and (C) any threatened cancellation, termination or material
limitation of Company’s Intellectual Property Rights, in the case of (A), (B) or
(C) that is reasonably likely to have a Material Adverse Effect on Company; and
(iv) promptly upon receipt, copies of all registrations and filings with respect
to Company’s Intellectual Property Rights.”

 

14

--------------------------------------------------------------------------------


 

15.                               Section 5.1(i) and Section 5.1(j) of the
Credit Agreement are hereby amended and restated to read in their entirety as
follows:

 

“(i)                               Disputes. Promptly upon discovery, a Record
notifying Wells Fargo of (i) any disputes or claims by Company’s customers
exceeding $750,000 in the aggregate during any fiscal year and (ii) credit memos
not previously reported in Section 5.1(e).

 

(j)                                    Changes in Authorized Officers.  Promptly
following occurrence, a Record notifying Wells Fargo of any change in the
persons constituting Company’s Officers that have been certified to Wells Fargo
as being authorized to sign and act on behalf of Company.”

 

16.                               Section 5.1(o) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(o)                           [Reserved.]”

 

17.                               Section 5.1(q) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(q)                           Liquidity.  Promptly but in any event within
three Business Days of the occurrence thereof, a Record notifying Wells Fargo if
Liquidity at any time is less than $35,000,000.”

 

18.                               Section 5.2, Section 5.3, Section 5.4 and
Section 5.5 of the Credit Agreement are hereby amended and restated to read in
their entirety as follows:

 

“5.2                         Financial Covenant.  Company agrees to comply with
the financial covenant described below, which shall be calculated using GAAP
consistently applied, except as the calculation of such financial covenant may
be otherwise modified by the defined terms used herein:  Company shall maintain
its Liquidity at all times in the amount of not less than $25,000,000, of which
at least $5,000,000 must be an amount by which the Borrowing Base up to the
amount of the Maximum Line Amount exceeds the unpaid principal amount of the
Revolving Note plus the L/C Amount, determined as of the end of each month.

 

5.3                               Other Liens and Permitted Liens.

 

(a)                                 Other Liens; Permitted Liens. Company shall
not create, incur or suffer to exist any Lien upon any of its assets, now owned
or later acquired, as security for any indebtedness, with the exception of the
following (each a “Permitted Lien”; collectively, “Permitted Liens”): (i) In the
case of real property, covenants, restrictions, rights, easements and minor
irregularities in title which do not materially interfere with Company’s
business or operations as presently conducted; (ii) Liens in existence on the
Execution Date that are described in Exhibit F and secure indebtedness for
borrowed money permitted under Section 5.4; (iii) The Security Interest and
Liens created by the Security Documents; (iv) Purchase money Liens relating to
the acquisition of Equipment not exceeding the lesser of cost or fair market
value and so long as no Default Period is

 

15

--------------------------------------------------------------------------------


 

then in existence and none would exist immediately after such acquisition;
(v) Liens for taxes not yet due and payable, and (vi) Liens securing
Indebtedness permitted pursuant to Section 5.4.

 

(b)                                 Financing Statements. Company shall not
authorize the filing of any financing statement by any Person as Secured Party
with respect to any of Company’s assets, other than Wells Fargo. Company shall
not amend any financing statement filed by Wells Fargo as Secured Party except
as permitted by law.

 

5.4                               Indebtedness. Company shall not incur, create,
assume or permit to exist any indebtedness or liability on account of deposits
or letters of credit issued on Company’s behalf, or advances or any indebtedness
for borrowed money of any kind, whether or not evidenced by an instrument,
except: (a) Indebtedness described in this Agreement; (b) indebtedness of
Company described in Exhibit F; (c) the AngioScore Convertible Notes;
(d) indebtedness secured by Permitted Liens; (e) indebtedness related to
commercial credit cards that, in the aggregate outstanding at any one time, does
not exceed $2,000,000, which indebtedness may be secured by a Letter of Credit;
and (f) unsecured Indebtedness not included in (a) through (e) above that, in
the aggregate outstanding at any one time, does not exceed $5,000,000.

 

5.5                               Guaranties. Company shall not assume,
guarantee, endorse or otherwise become directly or contingently liable for the
obligations of any Person, except: (a) the endorsement of negotiable instruments
by Company for deposit or collection or similar transactions in the ordinary
course of business; (b) guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons in existence on
the Execution Date and described in Exhibit F, and (c) guaranties in connection
with the obligations of one or more Guarantors that, in the aggregate
outstanding at any one time, do not exceed $5,000,000.”

 

19.                               Section 5.17 and Section 5.18 of the Credit
Agreement are hereby amended and restated to read in their entirety as follows:

 

“5.17                  Sale or Transfer of Assets; Suspension of Business
Operations. Company shall not sell, lease, assign, transfer or otherwise dispose
of (a) the stock of any Subsidiary, (b) all or a substantial part of its assets,
or (c) any Collateral or any interest in Collateral (whether in one transaction
or in a series of transactions) to any other Person other than (i) the sale of
Inventory in the ordinary course of business, (ii) the sales of product lines,
Equipment, facilities, and real property that are obsolete or being phased out
of use for business purposes or have reached the end of their useful life to
Company in an amount not to exceed $1,000,000 in the aggregate without the prior
consent of Wells Fargo delivered to Company in an Authenticated Record, or
(iii) the sales of other assets in an amount not to exceed $5,000,000 in the
aggregate without the prior consent of Wells Fargo delivered to Company in an
Authenticated Record; provided, that the Net Cash Proceeds of any sale of
Company’s assets permitted under clauses (ii) and (iii) above shall be applied
to amounts outstanding, if any, under the applicable portion of the Borrowing
Base set forth in Section 1.2(a) (vii), (viii) or (ix), as applicable. Company
shall not liquidate, dissolve or suspend business operations.  Company shall not
liquidate,

 

16

--------------------------------------------------------------------------------


 

dissolve or suspend business operations.  Company shall not transfer any part of
its ownership interest in any Intellectual Property Rights and shall not permit
its rights as licensee of Licensed Intellectual Property to lapse, except that
Company may transfer such rights or permit them to lapse if it has reasonably
determined that such Intellectual Property Rights are no longer useful in its
business.  Company shall not license any other Person to use any of Company’s
Intellectual Property Rights, except that Company may grant licenses in the
ordinary course of its business in connection with contract manufacturing, sales
of Inventory or the provision of services to its customers.

 

5.18                        Consolidation and Merger; Asset Acquisitions. Unless
Wells Fargo otherwise consents in an Authenticated Record delivered to Company,
which consent shall not be unreasonably withheld, Company shall not
(a) consolidate with or merge into any other entity, or (b) with respect to
transactions each with an aggregate purchase price in excess of $5,000,000
(whether payable in cash, notes, stock or otherwise), permit any other entity to
merge into it or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all of the assets of any other
entity; provided that, with respect to this clause (b), Company (i) has provided
Wells Fargo with at least sixty (60) days’ prior written notice of any such
merger or acquisition and (ii) is in pro forma compliance with Section 5.2 after
giving effect to any such merger or acquisition.

 

Notwithstanding anything contained in Section 5.17 or Section 5.18 to the
contrary, Company shall be permitted, after having provided Wells Fargo with at
least twenty (20) days’ prior written notice, to (x) merge AngioScore with or
into Company (or any other co-borrower hereunder), so long as Company (or such
other co-borrower) is the surviving entity or (y) transfer and assign all of the
assets and liabilities of AngioScore to Company (or any other co-borrower
hereunder) and subsequently liquidate or dissolve AngioScore.”

 

20.                               Section 5.9(c) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(c)                            Collateral Exams, Inspections and Appraisals. 
Company shall permit Wells Fargo’s employees, accountants, attorneys or other
Persons acting as its agent, to conduct inspections, exams and appraisals of the
Collateral or any other property of Company at any time during ordinary business
hours.”

 

21.                               Section 6.1(g) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(g)                            [Reserved.]”

 

22.                               Section 6.1(i) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(i)                               Any final, non-appealable arbitration awards,
judgments, or decrees or orders for the payment of money in an amount in excess
of $5,000,000 individually or

 

17

--------------------------------------------------------------------------------


 

$7,500,000 in the aggregate which are not insured or subject to indemnity, are
entered against Company which are not immediately stayed or appealed;”

 

23.                               Section 6.1(p) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(p)                           The chief executive officer, chief financial
officer, controller, assistant controller, or any other officer that has been
certified to Wells Fargo as being authorized to sign and act on behalf of
Company or to request Advances is indicted for a felony offense under state or
federal law, or Company hires any such officer who has been convicted of any
such felony offense; or”

 

24.                               Exhibit B, Exhibit D and Exhibit F to the
Credit Agreement and Schedule D to the Credit Agreement are hereby updated and
amended, and Schedule R to the Credit Agreement is hereby added, as provided in
Annex A hereto.

 

25.                               No Other Changes.  Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to any advance
or letter of credit thereunder.

 

26.                               Conditions Precedent.  This Amendment shall be
effective when Wells Fargo shall have received an executed original hereof,
together with each of the following, each in substance and form acceptable to
Wells Fargo in its sole discretion:

 

(a)                                 The First Amended and Restated Revolving
Note in the original principal amount of $65,000,000, duly executed on behalf of
Company.

 

(b)                                 A Deed of Trust with respect to the Real
Property Collateral, duly executed on behalf of Company.

 

(c)                                  A Patent and Trademark Security Agreement,
duly executed on behalf of Company.

 

(d)                                 A Guaranty by AngioScore, a Guarantor
Security Agreement with AngioScore and a Certificate of Authority of Guarantor,
each duly executed on behalf of AngioScore.

 

(e)                                  A Certificate of Authority of Company
certifying as to (i) the resolutions of the board of directors of Company
approving the execution and delivery of this Amendment, (ii) the fact that the
certificate of incorporation and bylaws of Company, which were certified and
delivered to Wells Fargo pursuant to the Certificate of Authority of Company
dated as of February 25, 2011, continue in full force and effect and have not
been amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) certifying that the officers and agents of Company who have
been certified to Wells Fargo, pursuant to the Certificate of Authority of
Company dated as of February 25, 2011, as being authorized to sign and to act on
behalf of Company continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of Company authorized to execute
and deliver this Amendment and all other documents, agreements and certificates
on behalf of Company.

 

18

--------------------------------------------------------------------------------


 

(f)                                   Evidence that Liquidity (based on the cash
balance of Company on or about the effective date of this Amendment and the
Borrowing Base determined as of May 31, 2015) is equal to or exceeds
$50,000,000.

 

(g)                                  Payment of the $65,000 origination fee
described in Paragraph 8.

 

(h)                                 Such other matters as Wells Fargo may
require.

 

27.                               Conditions Subsequent.  The obligation of
Wells Fargo to continue to make Advances (or otherwise extend credit under the
Credit Agreement) is subject to the fulfillment, on or before the date
applicable thereto, of the following conditions subsequent (the failure by
Company to so perform or cause to be performed such conditions subsequent as and
when required shall constitute an Event of Default):

 

(a)                                 On or before July 2, 2015, or such later
date as Wells Fargo shall agree to in writing, Wells Fargo shall have received
copies of updated certificates of insurance evidencing that Company and
AngioScore maintain insurance as described in Section 5.14 of the Credit
Agreement.

 

(b)                                 On or before July 24, 2015, or such later
date as Wells Fargo shall agree to in writing, Wells Fargo shall have received a
phase-II environmental report with respect to the Real Property Collateral; the
environmental consultants retained for such reports, the scope of the reports,
and the results thereof shall be acceptable to Wells Fargo.

 

(c)                                  On or before August 7, 2015, or such later
date as Wells Fargo shall agree to in writing, Company shall provide to Wells
Fargo a Landlord’s Disclaimer and Consent, in form and substance satisfactory to
Wells Fargo, with respect to Company’s locations at (i) 5005 and 5055 Brandin
Court, Fremont, CA, (ii) 6655 Wedgwood Road, Maple Grove MN, (iii) 9945 Federal
Drive, Colorado Springs, CO, and (iv) 6531 Dumbarton Circle, Fremont, CA.

 

(d)                                 On or before September 25, 2015, or such
later date as Wells Fargo shall agree to in writing, Company shall transfer to a
deposit account maintained with Wells Fargo all funds in any of Company’s
deposit accounts, money market accounts or investment accounts requested by
Wells Fargo in its Permitted Discretion that Company maintains with banks other
than Wells Fargo.

 

28.                               Accounts of Non-U.S. Affiliates.  Company may
request that Wells Fargo add any of its wholly-owned, non-U.S. Affiliates as
borrowers to the Credit Agreement and include a sublimit in the Borrowing Base
consisting of the lesser of (a) $5,000,000 and (b) the sum of (i) 85% or such
lesser percentage as Wells Fargo in its Permitted Discretion may deem
appropriate of eligible Accounts generated by such non-U.S. Affiliates owed by
account debtors located in The Netherlands, plus (ii) the lesser of
(A) $1,000,000 and (B) 85% or such lesser percentage as Wells Fargo in its
Permitted Discretion may deem appropriate of eligible Accounts generated by such
non-U.S. Affiliates owed by account debtors located outside of The Netherlands. 
Wells Fargo is willing to make such changes to the Credit Agreement and the
Borrowing Base subject to (i) completion of its collateral due diligence with
respect to the assets of the non-U.S. Affiliates that Company requests be added
to the Credit Agreement, including account verifications, the results of which
must be satisfactory to Wells Fargo, (ii) obtaining all

 

19

--------------------------------------------------------------------------------


 

necessary credit approvals, and (iii) receiving satisfactory documentation,
including an Amended and Restated Credit and Security Agreement, such Security
Documents necessary to perfect Wells Fargo’s Liens in Company’s direct or
indirect equity in such non-U.S. Affiliates and in the assets of such non-U.S.
Affiliates, and such other documents, instruments and agreements.

 

29.                               Representations and Warranties.  Company
hereby represents and warrants to Wells Fargo as follows:

 

(a)                                 Company has all requisite power and
authority to execute this Amendment and any other agreements or instruments
required hereunder and to perform all of its obligations hereunder and
thereunder, and each of this Amendment and all such other agreements and
instruments has been duly executed and delivered by Company and constitutes the
legally valid and binding agreement and obligation of Company, enforceable
against Company in accordance with its respective terms.

 

(b)                                 The execution, delivery and performance by
Company of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Company, or the Constituent Documents of Company, or (iii) result in a breach of
or constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Company is a party or by which it
or its properties may be bound or affected.

 

(c)                                  All of the representations and warranties
contained in Exhibit D of the Credit Agreement, as updated and amended by this
Amendment, are correct on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date.

 

30.                               References; Affirmation.  All references in
the Credit Agreement to “this Agreement” shall be deemed to refer to the Credit
Agreement as amended hereby; and any and all references in the Loan Documents to
the Credit Agreement shall be deemed to refer to the Credit Agreement as amended
hereby.  The existing Loan Documents, except as amended by this Amendment or, as
applicable, as amended (or amended and restated) by a separate agreement or
instrument in connection herewith, shall remain in full force and effect, and
each of them is hereby ratified and confirmed by Company and Wells Fargo. 
Company and Wells Fargo intend that this Amendment shall not in any manner
(a) constitute the refinancing, refunding, payment or extinguishment of the
Indebtedness evidenced by the existing Loan Documents; (b) be deemed to evidence
a novation of the outstanding balance of the Indebtedness; or (c) affect,
replace, impair, or extinguish the creation, attachment, perfection or priority
of the Liens on the Collateral granted pursuant to the Credit Agreement or any
of the other Loan Documents evidencing, governing or creating a Lien on the
Collateral.  Company hereby ratifies and reaffirms any and all grants of the
Liens to Wells Fargo on the Collateral as security for the Indebtedness, and
acknowledges and confirms that the grants of the Liens to Wells Fargo on the
Collateral:  (i) represent continuing Liens on all of the Collateral,
(ii) secure all of the Indebtedness, and (iii) represent valid first Liens on
all of the Collateral, subject only to the

 

20

--------------------------------------------------------------------------------


 

Permitted Liens.  The Credit Agreement, as amended by this Amendment, will be
construed as one agreement.

 

31.                               No Waiver.  The execution of this Amendment
and the acceptance of all other agreements and instruments related hereto shall
not be deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any Loan
Document or other document held by Wells Fargo, whether or not known to Wells
Fargo and whether or not existing on the date of this Amendment.

 

32.                               Release.  Company hereby absolutely and
unconditionally releases and forever discharges Wells Fargo, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents, attorneys and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which Company has had,
now has or has made claim to have against any such Person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Amendment, whether such claims,
demands and causes of action are matured or unmatured or known or unknown.

 

33.                               Costs and Expenses.  Company hereby reaffirms
its agreement under the Credit Agreement to pay or reimburse Wells Fargo on
demand for all costs and expenses incurred by Wells Fargo in connection with the
Loan Documents, including without limitation all reasonable fees and
disbursements of legal counsel.  Without limiting the generality of the
foregoing, Company specifically agrees to pay all fees and disbursements of
counsel to Wells Fargo for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.  Company hereby agrees that Wells Fargo may, at any time or
from time to time in its sole discretion and without further authorization by
Company, make a loan to Company under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses.

 

34.                               Captions and Headings.  The titles, captions
and headings in this Amendment are for the purposes of reference only and shall
not affect the construction of, or be taken into consideration in interpreting,
this Amendment.

 

35.                               Miscellaneous.  This Amendment may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Amendment but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment.

 

21

--------------------------------------------------------------------------------


 

36.                               Notices.  Company acknowledges that, pursuant
to Section 7.4 of the Credit Agreement, Wells Fargo has designated the following
mailing address and other contact information for Wells Fargo:

 

Wells Fargo Bank, National Association

MAC C7300-122

1740 Broadway

Denver, Colorado  80274

Attention:  Dustin Jacobson

Fax No.:  303-863-4904

Email:  dustin.jacobson@wellsfargo.com

 

[The remainder of this page intentionally left blank.]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

THE SPECTRANETICS CORPORATION

 

 

 

 

 

 

By:

/s/ Dustin Jacobson

 

By:

/s/ Guy A. Childs

Name:  Dustin Jacobson

 

Name:  Guy A. Childs

Its:  Authorized Signatory

 

Its:  Chief Financial Officer

 

Annex A-1

--------------------------------------------------------------------------------